Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 3, 2020 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cockram et al (EP 0090631) in view of Bremmer, Jr. et al (US Patent 3,951,061).
With regards to claims 1 and 30, Cockram teaches an apparatus for labeling a package (Abstract) that comprises:
An advancing device for transporting the package in a transport direction (page 2 lines 10 – 14)
An application device for applying a dispensed label to the package (Figure 1 item 16, page 2 lines 10 – 14)
Where the application device has an oscillating punch (page 3 lines 25 – 36) having a punch stem (Figure 2 item 43A) and a punch foot (Figure 2 item 32) connected to the punch stem where the oscillating punch is configured to move the dispensed label from a pickup position, in which the dispensed label is picked up by the punch foot, to a deposit position, in which the dispensed label is applied by the punch foot to the package (page 2 lines 26 – 36, page 3 lines 1 and 25 – 36)
Where the application device further comprises a guide element on which the punch stem is mounted axially movably and which guides the punch during axial movements of the punch stem (Figure 2 items 50 and 51)
Where the application device further comprises a holder consisting of a unit formed of a plurality of components and where the holder holds the punch stem in a direction of gravitational force in each position of the punch stem relative to the guide element (page 4 lines 12 – 31)
Where one of the plurality of components of the holder is a first drive motor that is at least configured to cause the axial movements of the punch stem (claim 1, page 5 lines 16 - 19)
Where the punch stem is mounted pivotably about a horizontal pivot axis running orthogonally with respect to the direction of gravitational force (page 2 lines 26 – 36 and page 3 lines 1 – 8)
Where the guide element carries at least one of the plurality of components of the holder and is pivotable on a carrier to which the guide element is mounted about the horizontal pivot axis (page 4 lines 12 – 31)
Where the first drive motor is immovable relative to the carrier and/or relative to the advancing device (claim 1, page 5 lines 16 - 34).
Cockram fails to explicitly disclose that where one of the plurality of components of the holder is a first drive motor having a motor shaft.
Bremmer discloses a label printing apparatus (Abstract), in the same field of endeavor as Cockram, where Bremmer teaches that the apparatus is motor driven (Abstract) and where one 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention where one of the plurality of components of the holder is a first drive motor having a motor shaft, as suggested by Bremmer, in Cockram’s apparatus and method. The rationale being that, as stated by Bremmer, it allows for the operations to be responsive to be properly controlled (column 1 lines 28 – 47).
With regards to claim 2, the teachings of Cockram and Bremmer are presented above. Additionally Cockram teaches that the first drive motor is connected to one of the plurality of components of the holder carried by the guide unit form a unit which is movable only in a rotatory and not translator manner relative to the carrier to which the guide element mounted and/or relative to the advancing device (claim 1, Figure 2 item 44).
With regards to claim 3, the teachings of Cockram and Bremmer are presented above. Additionally Cockram teaches that the first drive motor comprises a motor shaft (claim 1, Figure 2 item 45).
With regards to claim 4, the teachings of Cockram and Bremmer are presented above. Additionally Cockram teaches that the first drive motor is connected to one of the plurality of components of the holder said one of the plurality of components not being carried by the guide element where the component is a drive wheel (claim 1, Figure 2 item 44).
With regards to claim 5, the teachings of Cockram and Bremmer are presented above. Additionally Cockram teaches that the guide element is coupled to a second drive motor (page 5 lines 16 – 34).
With regards to claim 6, the teachings of Cockram and Bremmer are presented above. Additionally Cockram teaches that the second drive motor is coupled to a first connecting shaft which is connected to the connecting element for rotation with the connective element (page 5 lines 16 – 34).
With regards to claim 7, the teachings of Cockram and Bremmer are presented above. Additionally Cockram teaches that the punch foot is coupled to a third drive motor (page 3 lines 25 – 36 and page 4 lines 1 – 11).
With regards to claim 8, the teachings of Cockram and Bremmer are presented above. Additionally Cockram teaches that the third drive motor is coupled to a second connecting shaft, which is connected to the punch foot for rotation with the punch foot (page 3 lines 25 – 36 and page 4 lines 1 – 11).
With regards to claim 9, the teachings of Cockram and Bremmer are presented above. Additionally Cockram teaches that the second connecting shaft runs within the punch stem and is rotatable with respect to the punch stem (page 3 lines 25 – 36 and page 4 lines 1 – 11).
With regards to claim 10, the teachings of Cockram and Bremmer are presented above. Additionally Cockram teaches that the holder has a cable or a belt which is connected with a first portion to an upper portion of the punch stem such that , in each position of the punch stem relative to the guide element, the first portion of the cable or belt is arranged vertically above the guide element and is connected with a second portion to a lower portion of the punch stem such that, in each position of the punch stem relative to the guide element, the second portion of the cable or belt is arranged vertically below the guide element (Figure 1 item 80).
With regards to claim 11, the teachings of Cockram and Bremmer are presented above. Additionally Cockram teaches that the guide element carries at least two of the plurality of components of the holder where the at least two of the plurality of components of the holder are two deflecting pulleys where the cable or belt, starting from the first portion of the second portion deflected on one of the two deflecting pulleys, then guided circumferentially about the drive wheel driven by the first drive motor and then is deflected on another of the two deflecting pulleys (page 5 lines 34 – 36 and page 6 lines 1 – 13).
With regards to claim 12, the teachings of Cockram and Bremmer are presented above. Additionally Cockram teaches that the cable or the belt in a region between the drive wheel driven by the first drive motor and the guide element is guided by a first connecting shaft which is connected to the connecting element and which is configured as a hollow shaft (Figure 2 item 44).
With regards to claim 13, the teachings of Cockram and Bremmer are presented above. Additionally Cockram teaches that an axis of rotation of the first connecting shaft is orthogonal to axes of rotation of the two deflecting pulleys carried by the guide element (page 5 lines 34 – 36 and page 6 lines 1 – 13).
With regards to claims 14 and 27, the teachings of Cockram and Bremmer are presented above. Additionally Cockram teaches that the at least one first drive motor is immovable relative to the carrier to which the guide element is mounted and/or relative to the advancing device (claim 1, Figure 2 item 44).
With regards to claim 15, the teachings of Cockram and Bremmer are presented above. Additionally Cockram teaches that the first drive motor is connected directly or indirectly to the guide element and is mounted immovably relative thereto (claim 1, Figure 2 item 44).
With regards to claim 16, the teachings of Cockram and Bremmer are presented above. Additionally Cockram teaches that the third drive motor is directly or indirectly connected to the punch stem and is mounted immovably relative thereto (page 3 lines 25 – 36 and page 4 lines 1 – 11).
With regards to claim 17, the teachings of Cockram and Bremmer are presented above. Additionally Cockram teaches that the holder has a belt where the belt is a toothed belt and where the drive wheel, which is driven by the first drive motor and/or the two deflecting pulleys are each in a form of a gear wheel (page 5 lines 34 – 36 and page 6 lines 1 – 13).
With regards to claim 18, the teachings of Cockram and Bremmer are presented above. Additionally Cockram teaches that the guide element carries at least two of the plurality of components of the holder, where the at least two if the plurality of components carried by the guide element are in a form of two parallel multi-purpose shafts which are both connected rotatably to the guide element where the holder further comprises a second first drive motor and where each of the two multi-purpose shafts is separately driven by one of the two first drive motors (claim 1, Figure 2 item 44).
With regards to claim 19, the teachings of Cockram and Bremmer are presented above. Additionally Cockram teaches that each of the multi-purpose shafts has a  drive wheel connected thereto for rotation therewith and where an upper deflecting pulley of two deflecting pulleys is arranged on an upper portion of the punch stem such that, in each position 
With regards to claim 20, the teachings of Cockram and Bremmer are presented above. Additionally Cockram teaches that the upper and/or lower deflecting pulley is coupled to a second connecting shaft which is coupled to the punch foot for rotation therewith (page 5 lines 34 – 36 and page 6 lines 1 – 13).
With regards to claim 21, the teachings of Cockram and Bremmer are presented above. Additionally Cockram teaches that an opposed rotational movement of the two drive wheels brings about translatory movement of the punch stem in the axial direction and a parallel rotational movement of the two drive wheels bring about rotational movement of the second connecting shaft and of the punch foot which is connected thereto for rotation therewith (claim 1, Figure 2 item 44).
With regards to claim 22, the teachings of Cockram and Bremmer are presented above. Additionally Cockram teaches that the two first drive motors are connected directly or indirectly to the guide element and are mounted immovably relative thereto, and/or the second drive motor is immovable relative to a carrier, relative to which the guide element 
With regards to claim 23, the teachings of Cockram and Bremmer are presented above. Additionally Cockram teaches the endless belt is a toothed belt and the drive wheels and the deflecting pulleys are each in a form of a gear wheel (page 5 lines 34 – 36 and page 6 lines 1 – 13).
With regards to claim 24, the teachings of Cockram and Bremmer are presented above. Additionally Cockram teaches that the punch stem is configured as a toothed rack (Figure 2 item 32).
With regards to claim 25, the teachings of Cockram and Bremmer are presented above. Additionally Cockram teaches that the first drive motor drives a gear wheel which is in engagement with the toothed rack (page 5 lines 34 – 36 and page 6 lines 1 – 13).
With regards to claim 26, the teachings of Cockram and Bremmer are presented above. Additionally Cockram teaches that the guide element carries at least one first connecting rod that is articulated thereon and the second drive motor exerts an eccentric movement on a second connecting rod which is connected in an articulated manner to the first connecting rod (page 5 lines 16 – 34).
With regards to claim 28, the teachings of Cockram and Bremmer are presented above. Additionally Cockram teaches that the guide element is pivotable about a drive axis of the first drive motor (page 4 lines 12 – 31).
With regards to claim 29, the teachings of Cockram and Bremmer are presented above. Additionally Cockram teaches that a clutch is provided between the first drive motor and the punch stem (page 5 lines 16 – 34).

Response to Arguments
Due to Applicant’s amendment, Applicant’s arguments, filed November 5, 2020, with respect to the rejection(s) of claim(s) 1 - 30 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bremmer, Jr. et al (US Patent 3,951,061) as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746